Name: 1999/729/CFSP: Council Decision of 15 November 1999 implementing Council Common Position 1999/728/CFSP concerning EU support for the implementation of the Lusaka ceasefire agreement and the peace process in the Democratic Republic of Congo
 Type: Decision
 Subject Matter: cooperation policy;  international security;  European construction;  Africa
 Date Published: 1999-11-16

 Avis juridique important|31999D07291999/729/CFSP: Council Decision of 15 November 1999 implementing Council Common Position 1999/728/CFSP concerning EU support for the implementation of the Lusaka ceasefire agreement and the peace process in the Democratic Republic of Congo Official Journal L 294 , 16/11/1999 P. 0004 - 0004COUNCIL DECISIONof 15 November 1999implementing Council Common Position 1999/728/CFSP concerning EU support for the implementation of the Lusaka ceasefire agreement and the peace process in the Democratic Republic of Congo(1999/729/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Common Position 1999/728/CFSP concerning EU support for the implementation of the Lusaka ceasefire agreement and the peace process in the Democratic Republic of Congo, and in particular Article 3, in conjunction with Article 23(2) of the Treaty on European Union.Whereas:(1) In accordance with Article 3 of Common Position 1999/728/CFSP the Union intends to support the Joint Military Commission (JMC) set up in the Lusaka ceasefire agreement to allow it to fulfil its tasks as specified in its Rules of Procedure;(2) The European Union intends therefore to offer financial support and technical assistance to non-military aspects of the JMC activities,HAS DECIDED AS FOLLOWS:Article 11. The European Union shall contribute towards operational, non-military expenditure to enable the Joint Military Commission to deploy its observers in the Democratic Republic of Congo during a six month period and fulfil its tasks as specified in its Rules of Procedure.2. The funds shall be channelled through the organisation for African Unity (OAU) and be covered by a separate agreement with the OAU with appropriate provisions for disbursement, accounting and auditing.Article 21. The financial reference amount for the purposes referred to in Article 1 shall be EUR 1200000.2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the European Union.Article 3This Decision shall take effect on the date of its adoption.It shall expire on 8 May 2000.Article 4This Decision shall be published in the Official Journal.Done at Brussels, 15 November 1999.For the CouncilThe PresidentT. HALONEN